Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Group I – claims 1-7, 13-18, 20-28, 31, 32, 48, 50, 51, 54, 57, 58, 71, 75, 78-85, 88, 89, 91-93, 95-104, 107, 119, 123, 136, 137, 143, and 145-147 in the reply filed on 6/23/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
3.	ASB-14, ASB-16, Triton X-100, Tween 20, Tween 40, Tween 60, and Tween 80, are examples of trade names or a mark used in commerce, that have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
	Applicants should go through the entire specification and address all trademark names. 

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“the thin layer sample thickness is configured so that for a given concentration of the cell in the sample, each individual cell does not substantially overlap other cells in the imaging” in lines 16-18 of claim 1 and lines 14-16 of claim 4. 
“the first and second plates are configured to sandwich the sample, the detection probe, and the optical enhancer between the two sample contact areas to form a thin layer of a thickness of 200 microns or less”, in lines 11-13 of claim 4. 
“wherein the thickness of the thin layer, the concentration of the detection probe in the sample, or the concentration of the optical enhancer in the sample is configured to make, in step (e) of imaging, in the thin layer, the location having the bound detection probe is distinguishable from the locations not having the bound detection probe,…” in lines 19-22 of claim 1,  lines 17-20 of claim 4, claim 13. 
“the final sample thickness device is configured to analyze the sample in 60 seconds or less” in claim 123. 
“the layer thickness of the at least a part of the sample is configured so that the saturation incubation time of the sample with the detection probe is 60 seconds or less” in claim 143. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-7, 13-18, 20-28, 31, 32, 48, 50, 51, 54, 57, 58, 71, 75, 78-85, 88, 89, 91-93, 95-104, 107, 119, 123, 136, 137, 143, and 145-147 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 is vague. Lines 16-18 and 19-22 are not clear as to how the thin layer of sample is capable of performing the claimed function without reciting any structure that performs the claimed function. 
Claim 4 is vague because it is not clear as to how the detection probe and optical enhancer are situated or spatially related to the other components of the claimed device. Lines 11-13 are not clear as to how the first and second plates are structured to perform the claimed function. Lines 14-16 and 17-20 are not clear as to how the thin layer of sample is capable of performing the claimed function without reciting any structure that performs the claimed function. 
Claim 13 is vague because it is not clear as to how the thin layer of sample is capable of performing the claimed function without reciting any structure that performs the claimed function. 
Claim 14 is vague because it is not clear as to how the “immune probe” is related to the other components of the claimed device. 
Claim 16 is vague because in line 6, the recitation of “the separation sheet” lacks antecedent support. 
Claim 17 is vague. In line 5, the recitation of “spacers” lacks antecedent support, should “said plurality of spacers”. In lines 7 and 11, the recitations of “the spacers” lack antecedent support, should be “the plurality of spacers”. 
Claim 18 is vague because it is not clear as to how the “machine learning” is related to the imaging step. 
Claims 21, 22, 24, 88, 89, 91, 97, and 99-104 are vague because the recitations of “the spacers” lack antecedent support, should be “the plurality of spacers”. 
Claim 23 is vague because the metes and bounds of the claim cannot be determined with respect to the molecules being defined as “other molecules”. 
Claim 27 is vague. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention, meant to be limiting or exemplary.  See MPEP § 2173.05(d).
Claim 28 is vague grammatically, not clear as to what is being claimed. Also, “the number” lacks antecedent support. 
Claim 31 is vague is because it is not clear as to what component(s) of the device in claim 4 is coated with the “reagents”. 
Claim 50 is vague in reciting “K2EDTA” and “K3EDTA” as it is not clear as to what these compounds are. 
Claim 51 is vague because it appears to recite trademark stain compounds. Also, limitations are in parenthesis and quotation marks, which are not clear if they are actual limitations or examples. And use of “i.e.” is not clear if what follows is meant to be limiting or exemplary. The claim also appears to be incomplete since the last stain agent, “YOYO” is not preceded by “and”. 
Claim 54 is vague because it is not clear as to how the release time control is related to the other components of the claimed device. 
Claim 57 contains the trademark/trade name ASB-14, ASB-16, CHAPS, Tween 20, Tween 40, Tween 60, Tween 80, Triton X-100.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe chemicals and, accordingly, the identification/description is indefinite.
Claim 58 contains the trademark/trade name Pluronic F-127, Cremophor EL, Pluronic F-68, Myrj 52, Brij 35, Tween 20, Tween 40, Tween 60, Tween 80, ABS-14, and ABS-16.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe reagents and, accordingly, the identification/description is indefinite.
Claim 58 is further vague because lines 5-7 recite specific reagents in parenthesis which is not clear if these reagents are meant to be limiting or exemplary. 
Claim 71 is confusing because it recites the use of a label but claim 4 already recites the use of a detection probe and an optical enhancer so the function of the label is not clear relative to the function of the detection probe and optical enhancer. In line 3, the recitation of “preferred” is vague because it is not clear if the recited concentrations are meant to be limiting or exemplary. 
Claim 75 is vague because recitation of “preferred” is not clear if the recited concentrations are meant to be limiting or exemplary. 
Claim 81 is vague because the recitation of “preferred” is not clear if the recited concentrations are meant to be limiting or exemplary. Also, the recitation of “probe” is not clear if Applicants are referring to the detection probe or another probe. 
Claims 84 and 85 are vague. The recitations of “the two values” lack antecedent support. 
Claim 85 is further vague because recitation of “preferred” is not clear if the recited wavelengths are meant to be limiting or exemplary. 
Claim 91 is further vague because the recitations of “the filling factor” lack antecedent support. 
Claim 93 is vague because the recitations of “the fourth power” and “the interspacer distance (ISD)” lack antecedent support. 
Claim 98 is vague. The recitations of “the average thickness” and “the layer of uniform thickness” lack antecedent support. 
Claim 123 is vague because the recitation of “the final sample thickness device” lacks antecedent support. The claim is also not clear as to how the final sample thickness device is structured to perform the claimed function. 
Claim 143 is vague because it is not clear as to how the layer thickness of at least a part of the sample is capable of performing the claimed function without reciting any structure that performs the claimed function.
Claims 145-147 are vague because the recitations of “the attachment” lack antecedent support. Claim 147 is further vague because the last part of the claim should say binding of the optical enhancer to nucleic acids of the cell instead of “binding of nucleic acids of the cell”? 

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

10.	Claims 1-7, 14-17, 21-28, 32, 71, 75, 78-85, 88, 89, 91-93, 97-102, 107, 119, 137, and 145-147 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 26, 33, 36-40, 42-45, 52, 53, 66, 68, 69, 73, 124, 163, 181, 194, 212, 214, 228, 252, and 254 of copending Application No. 17/422,444 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending ‘444 claims a method method with essentially the same limitations as the instant invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Copending ‘444 claims: 
17.	A method for analyzing a sample, comprising: 
	obtaining a device comprising a first plate, a second plate, and spacers, wherein the spacers have a predetermined substantially uniform height that is equal to or less than about 200 microns; 
	contacting the sample with a reagent to obtain a mixture, wherein the two or more labeled antibodies are capable of binding to one or more epitopes on a target cell with the sample; 
	depositing the mixture on one or both of the plates when the plates are configured in a configuration, wherein the open configuration is a configuration in which the two plates are partially or completely separated apart and the spacing between the plates is not regulated by the spacers; and 
	after depositing, forcing the two plates into a closed configuration, in which at least part of mixture is compressed by the two plates into a layer of substantially uniform thickness, 
	wherein the thickness of the layer is confined by the mixture contact surfaces of the plates and is regulated by the plates and the spacers, and 
	the reagent comprises two or more labeled antibodies or comprises two or more dyes or comprises a labeled antibody and a dye.  
26.	The method of claim 17, wherein the reagent comprises two or more dyes. 
33.	The method of claim 17, wherein the reagent comprises a labeled antibody and a dye. 
36.	The method of claim 17, further comprising a step of imaging the sample. 
37.	The method of claim 17, wherein said dye non-specifically binds to said target cell. 
38.	The method of claim 17, wherein said label on said labeled antibody and said dye are capable of excitation at the same wavelength. 
39.	The method of claim 33, wherein the analyte in the sample is chlamydia, wherein the antibody comprises a chlamydia-binding antibody, and the dye is a staining medium. 
42.	The method of claim 17, wherein the chlamydia antibody is fluorescently labeled. 
43.	The method of claim 17, wherein the thin layer has thickness that is 10 µm. 
44.	The method of claim 17, wherein the thin layer has a thickness that is less than 50 µm. 
45.	The method of claim 17, wherein the thin layer has a thickness that is about 30 µm or less. 
52.	The method of claim 17, wherein the sample thickness between the two plates is 30 µm. 
53.	The method of claim 17, wherein the sample between the two plates has a thickness in the range of 1 to 35 µm. 
66.	A method of claim 17, wherein the analyte is CD4 (cluster of differentiation 4) in a blood sample. 
68.	The method of claim 17, wherein the antibody and/or the dye are coated on one of the two plates. 
69.	The method of claim 17, further comprising, after the plates are in the closed configuration, a step of imaging the sample, wherein the sample is imaged without wash. 
73.	The method of claim 17, wherein the thin layer has a thickness that is about equal to or less than 10 µm. 
124.	The method of claim 17, wherein the inter spacer distance between the spacers is periodic. 
163.	The method of claim 17, wherein for a flexible plate, the fourth power of the inter-spacer-distance (ISD) divided by the thickness of the flexible plate (h) and the Young’s modulus (E) of the flexible plate, ISD^4/(h E), is equal to or less than 10^6 um^3/GPa, and the thickness of the flexible plate times the Young’s modulus of the flexible plate is in the range of 60 to 750 GPa-um. 
181.	The method of claim 17, wherein the sample is a biological sample selected from amniotic fluid, aqueous humour, vitreous humour, blood (whole blood, fractionated blood, plasma or serum), breast milk, cerebrospinal fluid (CSF), cerumen (earwax), chyle, chime, endolymph, perilymph, feces, breath, gastric acid, gastric juice, lymph, mucus (including nasal drainage and phlegm), pericardial fluid, peritoneal fluid, pleural fluid, pus, rheum, saliva, exhaled breath condensates, sebum, semen, sputum, sweat, synovial fluid, tears, vomit, and urine. 
194.	The method of claim 17, wherein the first and second plates are connected by a hinge and are configured to be changed from the open configuration to the closed configuration by folding the plates along the hinge. 
212.	The method of claim 17, further comprising a step of using a mobile communication device comprising: 
	one or a plurality of cameras for the detecting and/or imaging the sample; electronics, signal processors, hardware and software for receiving and/or processing the detected signal and/or the image of the sample and for remote communication. 
214.	The method of claim 17, further comprising a housing configured to hold the sample and to be mounted to the mobile communication device. 
228.	The method of claim 17, wherein the analyte comprises a molecule, cells, tissues, viruses, and nanoparticles with different shapes, wherein the molecule comprises a protein, peptides, DNA, RNA, nucleic. 
252.	The method of claim 17, wherein the inter-spacer distance between the spacers is in the range of 14 µm to 200 µm. 
254.	The method of claim 17, wherein the layer thickness of the at least a part of the sample is configured so that the sample is analyzed in 120 sec or less. 
	With respect to a “detection probe” and an “optical enhancer”, copending ‘444 differs from the instant invention in failing to teach a reagent called a “detection probe” that binds to an analyte and an “optical enhancer” that binds to a target cell and is capable of emitting a light at a wavelength that overlaps with or within 150 nm from the wavelength of the light emitted by a detection probe. However, copending ‘444 teaches a reagent that is capable of binding to a target cell comprising labeled antibodies, which is considered a “detection probe”, and a dye, wherein the label and dye are capable of excitation at the same wavelength (claim 38). The dye is considered an “optical enhancer” since it binds to target cell and it emits light of a wavelength that overlaps with the wavelength of light emitted by the detection probe (i.e. the labeled antibodies). 
	With respect to the functional limitations of the thin layer sample thickness recited in the last 8 lines of instant claim 1, since the method of copending ‘444 uses the same reagents and devices as the instant invention, the thin layer sample thickness formed by copending ‘444 will exhibit the same functional limitations as the instant thin layer sample thickness. 
	With respect to claims 21, 22, 24, 25, 78, 79, 88, 89, 99-102, and 107, the dimensions of the spacer and inter-spacer distance between spacers and thickness of the thin layer of sample can be determined my routine experimentation and thus would have been obvious to one of ordinary skill in the art. 
	With respect to claims 80-83, the optimum concentration of detection probe and optical enhancer can be determined by routine experimentation and thus would have been obvious to one of ordinary skill in the art. 
	With respect to claims 84 and 85, copending ‘444 recites the label on said labeled antibody (detection probe) and dye (optical enhancer) being capable of excitation at the same wavelength which is considered to be within 1 nm. 
	With respect to claim 137, copending ‘444 recites a mobile communication device which is capable of performing the functions listed in instant claim 137. 
Allowable Subject Matter
11.	Claims 1-7, 13-18, 20-28, 31, 32, 48, 50, 51, 54, 57, 58, 71, 75, 78-85, 88, 89, 91-93, 95-104, 107, 119, 123, 136, 137, 143, and 145-147 are free of the prior art of record because the prior art does not teach a method and device which employ an optical enhancer in the manner set forth in the instant claims. WO2018/148461A1 has been noted in the written opinion listed in Applicant’s PTOL1449 (2/16/21); however, that prior art document does not teach an optical enhancer as recited in the instant claims. The “optical enhancer” in ‘8461 is a layer on a plate which does not diffuse in a sample and binds to cells. 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815. The examiner can normally be reached Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



7/21/2022